In this proceeding pursuant to article 78 of the Civil Practice Act, the petitioners sought an order in the nature of mandamus to direct the Surrogate of Westchester County to make and enter a decree as proposed by them. The appeal is by petitioners from an order dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. The Surrogate, in entering a decree on the order of this court, “ that the assignees be paid the respective amounts of their assignments with interest,” computed the interest at 3%. This was proper. Section 218 of the Surrogate’s Court Act provides that interest shall be computed at 3% unless delay in payment was unreasonable. There has been no such finding. (See Matter of Fromberg, 281 App. Div. 1.) Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ.